Per Curiam.

The doctrine of “ the last clear chance ” does not apply to the facts to which the plaintiffs testified (Woloszynowski v. N. Y. C. R. R. Co., 254 N. Y. 206) and it was, therefore, error to submit that question to the jury.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Martin, P. J., Townley, Glennon, TJntermyeb and Does, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.